356 So. 2d 863 (1978)
J.A. JONES CONSTRUCTION COMPANY, Petitioner,
v.
STATE of Florida, DEPARTMENT OF GENERAL SERVICES, Respondent.
No. JJ-180.
District Court of Appeal of Florida, First District.
March 17, 1978.
*864 Robert R. Feagin, III, of Holland & Knight, Tallahassee, for petitioner.
No appearance for respondent.
PER CURIAM.
A building contractor's petition for writ of prohibition to prevent the Department of General Services from liquidating certain interest-bearing certificates of deposit placed as security by the contractor.
The petition for writ of prohibition is treated as a petition for review of agency action determining petitioner's substantial interests in the interest-bearing certificates of deposit referred to in the petition, and for a stay of agency action pending review. The petition does not exhibit an agency order or otherwise indicate that proceedings under Section 120.57(1) or (2) have been had by the agency leading to such an order, or that such proceedings have been denied. Proceedings complying with Section 120.57 and an order complying with Section 120.59 being essential to any lawful action by the agency, it appears that the petition is premature. See State ex rel. Department of General Services v. Willis, 344 So. 2d 580 (Fla. 1st DCA 1977), and McDonald v. Department of Banking and Finance, 346 So. 2d 569 (Fla. 1st DCA 1977).
If an order for the threatened action has been or is hereafter entered upon appropriate proceedings, a motion to stay it pending judicial review will be entertained by the agency and, if otherwise denied, will be granted to the extent necessary for this court to entertain a renewed petition for review and a renewed motion to stay.
The petition for review and motion to stay are
DENIED.
SMITH, Acting C.J., and MELVIN and BOOTH, JJ., concur.